     Case 1:19-cv-01338-AWI-JLT Document 54 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    EARNEST S. HARRIS,                               Case No. 1:19-cv-01338-AWI-JLT (PC)
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR SERVICE OF SUBPOENA
13            v.
                                                       (Doc. 53)
14    D. NEVE,
15                       Defendant.
16

17          Plaintiff has filed a subpoena deuces tecum with the Court. (Doc. 53.) The Court construes

18   the filing as a request to have the subpoena served on Defendant.

19          Plaintiff is entitled to the issuance of subpoenas commanding the production of

20   documents, electronically stored information, or tangible things from non-parties. Fed. R. Civ. P.

21   45(a). In addition, because he is proceeding in forma pauperis, Plaintiff is entitled to service of

22   completed subpoenas by the United States Marshal Service. See 28 U.S.C. 1915(d). However, the

23   Court will grant requests for subpoenas commanding the production of documents, electronically

24   stored information, or tangible things from non-parties only if these items are not equally

25   available to Plaintiff and not obtainable from Defendant through a request for production. See

26   Fed. R. Civ. P. 34. As stated in the Court’s First Informational Order, discovery requests on a

27   defendant, such as a request for production of documents, must be served directly on the attorney

28   for the defendant. (Doc. 3 at 4.)
     Case 1:19-cv-01338-AWI-JLT Document 54 Filed 09/01/21 Page 2 of 2


 1          In his subpoena, Plaintiff requests documents from Defendant. Plaintiff has not

 2   demonstrated that he made a request to Defendant for production of the documents, that the

 3   documents are in the possession of a non-party, or that Plaintiff is entitled to the documents.

 4   Accordingly, Plaintiff’s request to have the subpoena served on Defendant by the U.S. Marshal,

 5   to the extent Plaintiff makes such request, is DENIED.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     August 31, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
